Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for a loss arising out of a purchase of hogs from the University of Illinois by the claimants. It appears that the defendant maintains and operates a department of animal husbandry as a part of Agricultural Experiment Station in connection with the University of Illinois, situated in Urbana, in Champaign County. It appears that said institution carried on experiment matters and kept hogs for experimental purposes or otherwise. It is claimed that a.lot of twenty-five hogs were sold to the claimants by the authorities of such university, paying therefor $160.00; that claimants afterwards purchased eighty-one hogs, paying therefor $792.00; that this latter lot.of hogs were infected with “flu,” a contagious and infectious disease of swine. It is further alleged that agents at such university knew of the diseased condition of the hogs. The defendant appears and objects to the allowance of this claim. ■ The claimant also claims damages on account of loss of other hogs, feed, etc. The court is of the opinion that to go beyond the question of eighty-one hogs sold, that, would get into the realm of speculative damages. However, from all the evidence, the court is of the opinion that the hogs were not well, that is, the bunch of eighty-one last sold to claimants were sick and should not have been sold. Therefore, the court recommends an allowance of the sum of $792.00, which is an allowance on account of the eighty-one ' hogs last sold.